Citation Nr: 9915030	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-14 422	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

2.  Entitlement to service connection for depression, to 
include post-traumatic stress disorder, as due to an 
undiagnosed illness.

3.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance 
as due to an undiagnosed illness.

5.  Entitlement to service connection for sinus problems as 
due to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss as due 
to an undiagnosed illness.

7.  Entitlement to service connection for bleeding gums as 
due to an undiagnosed illness.

8.  Entitlement to service connection for skin rash as due to 
an undiagnosed illness.

9.  Entitlement to service connection for scar, status post 
lipoma removal, left side of head.

10.  Entitlement to an increased evaluation for multiple 
joint pain due to undiagnosed illness, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1976 to July 1979 and from October 1990 to May 1991.

2.  On May 14, 1999, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Jackson, 
Mississippi, that the veteran died on February [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
      LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


